Citation Nr: 0727387	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from November 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, who is in receipt of a 100 percent disability 
rating for service-connected bipolar disorder, was found 
incompetent to handle disbursement of VA funds in an October 
2003 rating decision.  For VA purposes, a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his 
affairs, including the disbursement of funds without 
limitation. 38 C.F.R. § 3.353(a) (2006).  The veteran 
disputes the incompetency finding, stating that he is capable 
of managing his finances responsibly.  

The veteran has not been provided with the notice or 
assistance required under the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006).  First, with respect 
to VCAA notice, the record does not reflect that he has been 
provided written notice of the elements necessary to 
substantiate his case.  He must be advised of the information 
necessary to substantiate his claim for a finding of 
competency, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He must be 
told to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He must be provided information regarding 
assignment of any effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  After adequate notice has been 
provided, and the veteran has been be given an opportunity to 
respond, the claim must be readjudicated.  

The Board also observes that the current evidence of record 
is insufficient to determine the issue of the veteran's 
competency.  A medical opinion letter from S. Raza, M.D., 
dated in June 2003, and a VA examination for mental 
disorders, conducted in June 2005, concluded that the veteran 
was not financially competent for VA purposes.  However, 
there is evidence of record suggesting that the veteran's 
psychiatric status has improved during the course of this 
appeal.  A VA field examination report, dated in March 2005, 
noted that if the veteran would continue to take his 
medication and stay away from such people as referenced in a 
prior report, he probably could handle his own affairs.  The 
report also noted the examiner's opinion that "I feel he may 
be found competent."  A follow-up opinion letter from S. 
Raza, M.D., dated in January 2006, concluded that the veteran 
was competent to handle his own funds.  A treatment report, 
dated in March 2006, noted that the veteran was doing better 
with his current medications, except that he was having 
trouble sleeping.  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, a determination of 
incompetency will not be made without a definite expression 
regarding the question by responsible medical authorities.  
38 C.F.R. § 3.353(c).  In this regard, the law presumes 
competency, and where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  

Under the circumstances of this case, the Board believes that 
an additional VA examination should be conducted to determine 
whether the veteran is competent to handle Department of 
Veterans Affairs funds.  In addition, an additional field 
examination should be provided. See 38 C.F.R. § 3.353(b) 
(where the veteran is rated incompetent, the AOJ will develop 
information as to the veteran's social, economic and 
industrial adjustment); see also M21-1MR, Part 11 (Fiduciary 
Program), Chapter 2 (Field Examinations).  

Finally, the Board notes that the RO should, with the 
assistance of the veteran, make another attempt to obtain the 
veteran's treatment records from the Cumberland River 
Compensation Care Facility.  The veteran, acting through his 
representative, filed a statement in December 2006 noting 
that these records would not be relevant in light of the most 
recent opinion submitted by Dr. S. Raza.  The Board, however, 
is unclear as to the validity of this assertion.  In this 
regard, the Board observes that VA's duty to assist is not a 
one-way street; the veteran also has an obligation to assist 
in the adjudication of his claim. See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

To date, the opinions submitted by Dr. Raza have lacked any 
supporting rationale for the conclusions he has reached.  As 
such, the underlying treatment records from Dr. Raza would be 
extremely probative as to the veteran's current psychiatric 
status.  Thus, the RO should attempt to obtain these 
treatment records.  Moreover, the RO should request a 
supplemental statement from Dr. Raza to support his most 
recent medical opinion herein, as well as discuss the basis 
for his change in opinion regarding the veteran over time. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice as 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159.  This notice should 
include the information needed to 
substantiate his claim of competency for 
VA purposes; the evidence or information 
he should submit; the information or 
evidence that VA will obtain; and 
information as to assignment of any 
effective date.  The notice should also 
tell the veteran to submit any pertinent 
evidence in his possession.  A copy of 
the notice letter should be sent to the 
fiduciary as well.

2.  Undertake all development action 
indicated by the veteran's response.

3.  The RO must contact the veteran and 
afford him the opportunity to identify 
the source of any psychiatric treatment 
he has received since June 2003.  The 
Board is particularly interested in 
obtaining the veteran's treatment records 
from the Cumberland River Comprehensive 
Care Center and from S. Raza. M.D.  
Subsequently, the RO must make 
arrangements to obtain all records of 
treatment or examination from all sources 
listed by the veteran.  Regardless of his 
response, the RO should obtain the 
veteran's updated treatment records since 
December 2006 from the VA medical center 
in Louisville, Kentucky.

All information obtained must be made 
part of the file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  The veteran and 
his representative must be informed as to 
the result of these efforts.  The veteran 
must then be given an opportunity to 
respond.

4.  The RO should send correspondence to 
S. Raza, M.D., and request that he 
provide a supporting rationale for his 
opinion finding the veteran to be 
competent to handle his disability 
benefits, dated in January 2006.

5.  Thereafter, the RO should schedule a 
VA field examination, to be conducted in 
conformity with M21-1MR, Part 11 
(Fiduciary Program), Chapter 2 (Field 
Examinations), to assess the veteran's 
social, economic and industrial 
adjustment, and ability to administer 
funds without limitation.  The entire 
claims folder and a copy of this REMAND 
must be made available the field 
examiner.  Associate the field 
examination report with the claims 
folder.

6.  After the above actions have been 
accomplished, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether he has the mental 
capacity to contract or to manage his 
affairs, including the disbursement of 
funds without limitation.  The entire 
claims folder and a copy of this REMAND 
must be made available to the 
psychiatrist.  The complete rationale for 
the opinion should be provided.  

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be 
readjudicated.  If the claim is denied, 
the veteran, his fiduciary, and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



